    Case: 1:17-cv-09070 Document #: 41 Filed: 11/14/18 Page 1 of 1 PageID #:126
           flfyou need additional space forANY section, please attach an additional sheet and reference that section.I



                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OFILLINOIS




 "Y'+r,l JZ(zrs,il                                                                  case Numb     l1 C /7O 7C
                                                                                                    "r,
                                                                                    Judge:
                                                                                           f lro-ro 4) fr/ a+,s -r,/
                                                                                                                    Co    /e yta t/
 Defendant

   {YLelrc-
 TO:
                                                      NOTICB OF MOTION
                                                                                                              FILED
                                                                                                                    ilov I 4 2U8@
                                                                                                                THOMASGBRUTON
                                                                                                          ctERK     U.S. DTSTR|CT COURT


 PLEASE           rAKE NorrCE             thaton l/) I @1LCf ff                               ut315-Mor                       as soon

 thereafter as I may be heard, I shall appear before the Honora                       Ab
                                                                                            .ruag"?i'o,co        il fr)r{S"n/           Co   /ema   J
 or any judge sitting in his or her stead in Courtro                  r^ lt/ 25               of the U.S. District Court of
 the Northern District          of Illinois, Eastem Division, 219 South Dearborn St., Chicago, Illinois and
 shallpresent the following motion affached hereto:

                      fio/t'o 'l                C                /a    '''n*
                                                    "'70
                                               CERTIFICATE OF SERVICE
I hereby certify that                                           I provided service to the person or persons listed
above by the following means:


                                                                                        Date:     ll)tVt2a/f,
 Name fprirr>,         J C./"/rr/       J'LT#fE/,,'/
                                                                                        Phone:       773?t/-7sry


Rev. 06D9/2016

             [f   you need additional space for ANY section, please attach an additional sheet and reference that section.]
